Citation Nr: 0809874	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  03-25 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the veteran's claim of 
entitlement to service connection for PTSD.  A hearing was 
held before a decision review officer at the RO in June 2004.  
This issue was remanded for further development in September 
2006, and now returns again before the Board.

In October 2006, the veteran filed a claim for an increased 
rating for his service connected diabetes, and as well claims 
for numerous disabilities he felt were secondary to his 
service connected diabetes.  As these issues have yet to be 
adjudicated, they are referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This issue was previously remanded in September 2006.  At 
that time, the Board noted that the medical evidence of 
record clearly indicated that the veteran had a diagnosis of 
PTSD.  This diagnosis was based on the veteran's reported 
exposure to combat in service.  The veteran's service 
personnel records and DD 214 contain no evidence that the 
veteran ever participated in combat.  However, the veteran 
did serve in Vietnam, as a heavy truck driver.  As such, and 
mindful of the veteran's reported exposure to stressful 
situations in Vietnam, the Board found that an additional 
attempt should be made to verify the veteran's stressors, and 
remanded this issue for further development.

However, none of the requested development was undertaken.  A 
Remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the Remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Where the Remand 
orders of the Board are not complied with, the Board itself 
errs in failing to ensure compliance.  Id.  As such, the 
Board finds that this case is not ready for appellate review 
and must be remanded for compliance with the Remand 
instructions.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran 
with an additional stressor letter.  The 
veteran should be asked, if possible, to 
provide more specific information 
regarding his claimed stressors, to 
include as specific information as 
possible, including dates and places, of 
the alleged stressful situations, and the 
names of any persons he specifically 
witnessed being killed or injured.

2.  An official at the RO should make an 
attempt to obtain the unit history of the 
563rd Transportation Company for the 
periods from May to June 1970 and 
September to October 1970, and any 
morning reports from February 7, 1971, 
the date the veteran specifically claimed 
to sustain a shell fragment wound injury.  

3.  The RO should then forward a 
synthesis of the veteran's stressor 
statements to the U.S. Army and Joint 
Services Records Research Center (JSRRC), 
7798 Cissna Road, Suite 101, Springfield, 
VA 22150- 3197.  The JSRRC should be 
requested to provide any information 
available which might corroborate the 
veteran's alleged stressors and any other 
sources that may have pertinent 
information.  

4.  Thereafter, the RO should make a 
determination regarding whether any 
stressor has been verified.


5.  If, and only if, a stressor is 
corroborated, a VA examination should be 
performed by a psychiatrist in order to 
determine the etiology, nature and 
severity of the veteran's PTSD.  The 
claims folder must to be made available 
to the examiner in conjunction with the 
examination.  All indicated psychological 
testing should be conducted.  The RO is 
to inform the examiner that only a 
stressor which has been verified by the 
RO may be used as a basis for a diagnosis 
of PTSD.  If the diagnosis of post-
traumatic stress disorder is deemed 
appropriate, the examiner should specify 
whether any stressor found to be 
established by the record was sufficient 
to produce the post-traumatic stress 
disorder, and whether there is a link 
between the current symptomatology and 
one or more of the inservice stressors.  
A complete rationale of any opinion 
expressed should be included in the 
examination report.

6.  Thereafter, the RO should re-
adjudicate the claim on appeal.  If the 
benefit sought is not granted, the 
veteran should be furnished a 
supplemental statement of the case, and 
an opportunity to respond.  The case 
should then be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
appellant is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



